Citation Nr: 0522905	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-15 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel






INTRODUCTION

The veteran had active military service from August  1972 to 
August 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003, rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied 
service connection for hypertension.  Service connection for 
hypertension was originally denied by a September 1998 rating 
decision, and that decision became final in September 1999 in 
the absence of an appeal to the Board.  

Following receipt of a September 2002 claim for an increased 
rating for hearing loss, the RO undertook a review of other 
claims, including service connection for hypertension, that 
had previously been denied as not well grounded under the law 
in effect before the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096 (2000) on November 9, 2000.  
Section 7 of Pub. L. No. 106-475, contained authorization for 
the readjudication, either at the request of the claimant or 
on the Secretary's own motion, of a prior claim that had been 
denied or dismissed as not well grounded and where the denial 
or dismissal had become final during the period between July 
14, 1999, the date of the decision of the United States Court 
of Veterans Appeals (later renamed the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), and November 9, 2000.  Accordingly, the 
March 2003 rating decision involved a de novo review 
following procedural and evidentiary development in 
accordance with the notice and duty to assist provisions of 
the VCAA.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  



REMAND

For the reasons set forth herein, the Board has determined 
that additional evidentiary development is required and that 
the case must be remanded to the RO.  

The term "hypertension" refers to persistently high arterial 
blood pressure.  Medical authorities have suggested various 
thresholds ranging from 140 mm. Hg systolic and from 90 mm. 
Hg diastolic.  See Dorland's Illustrated Medical Dictionary 
801 (28th ed. 1988).  Borderline hypertension is a condition 
in which the arterial blood pressure is sometimes within the 
normotensive range and sometimes within the hypertensive 
rage.  Borderline hypertension is also known as labile 
hypertension.  Dorland's, Id.  

The record shows that blood pressure readings at hypertensive 
levels were recorded at various times during the veteran's 
long period of military service, interspersed with many 
normal readings.  Service medical records do not show a 
diagnosis of hypertension; the earliest actual diagnosis of 
hypertension appears to have been in 2000, although the 
veteran claims that physicians told him while he was in 
service that he had hypertension.  A blood pressure reading 
of 140/70 at an August 1998 VA examination would be 
considered hypertensive under the above standards.  

The additional development required consists in part of an 
attempt to obtain further treatment or examination records 
from the Army hospital at Fort Leonard Wood, Missouri, where 
the veteran receives his medical care.  Outpatient treatment 
records from that facility dated from March 2000 to November 
2002 were received in February 2003.  In August 2003 the RO 
requested additional records related to recent surgery for 
hemorrhoids.  Documents received the following month 
included, in addition to the requested hemorrhoid 
documentation, reports of various laboratory tests performed 
between 1994 and 2000.  The cover letter from Fort Leonard 
Wood stated that the records furnished were "all [outpatient 
records] to date."  However, the reports were not 
accompanied by any clinic notes pertaining to any outpatient 
visits associated with the lab tests.  It can reasonably be 
assumed that the laboratory tests were ordered by a physician 
in connection with examinations or routine checkups for which 
doctors notes or progress records may well exist.  If so, 
outpatient records containing additional blood pressure 
readings would be highly relevant to the present appeal, even 
if hypertension was not itself diagnosed or treated, and the 
Board believes that a further request for them should be 
made.  

A current VA examination should also be conducted since the 
VA examination performed by a registered nurse in April 2004, 
in the opinion of the Board, provides an inadequate basis on 
which to decide the claim.  In the report of that examination 
the examiner provided a detailed summary of the veteran's 
medical history, including the blood pressure readings 
recorded in service.  The report expressed the belief that 
"none of those blood pressures [in service] would warrant a 
diagnosis of hypertension with subsequent treatment and 
medication," and suggested that the elevated blood pressure 
readings may have been related in part to factors such as 
acute illness, alcohol abuse or smoking.  The examiner 
concluded that "isolated elevations of blood pressure" in 
service could not be related to a diagnosis of hypertension.  
Despite this ultimate conclusion, the report appears to focus 
primarily on when a diagnosis was established rather than the 
more important question of whether the postservice 
hypertension is part of a disease process that began in 
service.  See 38 C.F.R. § 3.303(d) (2004) (service connection 
may be granted for disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service).  Furthermore, the Board believes that the critical 
judgment as to the diagnostic significance of medical data 
recorded over the years should be made by a cardiologist.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The AMC should take appropriate steps 
to obtain any additional outpatient or 
hospital treatment records dated from 
August 1992 to March 2000 from the Fort 
Leonard Wood Army Hospital.  

2.  The AMC should take appropriate steps 
to obtain any additional outpatient or 
hospital treatment records from the Fort 
Leonard Wood Army Hospital for the period 
since August 2003, the date of the most 
recent records currently on file.  

3.  The veteran should be given an 
opportunity to identify any other medical 
providers, either Government or private, 
including physicians and institutions 
(hospitals or clinics), which may have 
records showing blood pressure readings 
recorded at any time during the period 
since separate from service.  Upon 
receipt of proper authorization, the AMC 
should attempt to obtain all available 
documentation from any medical providers 
identified.  

4.  The AMC should take appropriate steps 
to schedule the veteran for a VA 
examination by a physician specializing 
in cardiology to determine whether the 
current hypertension is related to the 
hypertensive blood pressure readings 
recorded in service.  All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review, together with a copy of this 
remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should address the 
following and provide a full rationale 
for the conclusions reached:  

Upon review of the blood 
pressure readings documented 
in service, at the VA 
examination in August 1998, 
and in postservice medical 
records, is it as likely as 
not the current hypertension 
is part of a disease process 
that was manifest in service, 
as evidenced by the elevated 
or borderline blood pressure 
readings documented in 
service medical records.  

5.  After completion of the foregoing, 
the AMC should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand.  If necessary, appropriate 
followup actions should be taken.  

6.  When the record is complete, the AMC 
should review the issue on appeal.  If 
the determination is adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
and his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




